                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     BERNETTA ELIZABETH HUTCHINSON,                       Case No.17-cv-06403-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     UNITED STATES OF AMERICA,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court having been informed that the parties have settled the dispute between them, all

                                  15   previously scheduled deadlines and appearances are VACATED.

                                  16           On or before August 5, 2019, the parties shall file a stipulated dismissal pursuant to Fed.

                                  17   R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a

                                  18   court order (i) by notice if the defendant has not filed an answer or motion for summary judgment,

                                  19   or (ii) by stipulation signed by all parties who have appeared. Because defendant has filed an

                                  20   answer, the parties must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  21           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  22   2, Fifth Floor, 280 South First Street, California on August 13, 2019, 10:00 a.m. and show cause,

                                  23   if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the

                                  24   parties shall file a statement in response to this Order to Show Cause no later than August 6, 2019

                                  25   advising as to (1) the status of their activities in finalizing settlement; and (2) how much additional

                                  26   time, if any, is requested to finalize the settlement and file the dismissal. If a dismissal is filed as

                                  27   ordered, the Order to Show Cause hearing will be automatically vacated and the parties need not

                                  28   file a statement in response to this Order.
                                   1          IT IS SO ORDERED.

                                   2   Dated: June 5, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
